02-09-397 & 398-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
                                                NOS. 02-09-00397-CR
                                                          02-09-00398-CR
 



Adam Lee Gros


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM Criminal
District Court No. 4 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Adam Lee Gros appeals the trial court’s judgments, which revoked his deferred
adjudication community supervision in these assault-family violence cases,
adjudicated him guilty, and assessed two years’ confinement each, to be served
concurrently.  Gros’s court-appointed appellate counsel has filed a motion to
withdraw as counsel and a brief in support of that motion.  Counsel’s brief and
motion meet the requirements of Anders v. California by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds for relief.  386 U.S. 738, 87 S. Ct. 1396 (1967).  We gave Gros an
opportunity to file a pro se brief, and he has done so.  The State declined to
file a response.
          Once
an appellant’s court-appointed attorney files a motion to withdraw on the
ground that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). 
Only then may we grant counsel’s motion to withdraw.  See Penson v. Ohio,
488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
          We
have carefully reviewed the record, counsel’s brief, and Gros’s pro se brief. 
We agree with counsel that this appeal is wholly frivolous and without merit;
we find nothing in the record that might arguably support the appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see
also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). 
Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s
judgments.
 
 
PER CURIAM
 
PANEL: 
MCCOY,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  March 24, 2011




[1]See Tex. R. App. P. 47.4.